1.	Claims 1-10, 13-21, 23-34 and 36-39 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20150319633 and 20210112503 either individually or in combination fail to teach a method and a communication apparatus, comprising: circuitry configured to receive a signal via wireless communication; process the received signal; receive,
 via a downlink control channel, designation information associated with designation of a resource in which interference is to be measured, wherein the designation information 
is received from a base station, and the interference is from a terminal different from the communication apparatus; and measure, in the designated resource, the interference from the terminal based on the received designation information of the resource, 
and transmission power, of the terminal, one of dynamically or semi-statically reported 
from the base station. The same closest prior arts in the record similarly fail to teach a method and a communication apparatus comprising circuitry configured to receive 
a signal via communication; process the received receive, via a downlink control
 channel, designation information associated with designation of a resource in which 
interference is to be measured, wherein the designation information is received from a 
base station, and the interference is from a terminal different from the communication 
apparatus; and transmit, in the designated resource, a test signal for measurement 
of the interference to the terminal based on: the received designation information
 of the resource; and transmission power of the test signal one of dynamically or 

interference is to be measured, for a downlink terminal that is slated to transmit a downlink signal; designate transmission power of a test signal one of dynamically 
or semi- statically for measurement of the interference.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466